Citation Nr: 0424430	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  98-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD) from March 22, 1996 to 
April 14, 2003, and a rating higher than 30 percent as of 
April 15, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD and 
assigned a noncompensable (i.e., 0 percent) evaluation 
effective March 22, 1996, the date of the claim.

After the veteran appealed for a higher initial rating, the 
Board, after a January 2001 remand for additional 
development, rendered a March 2003 decision increasing the 
rating to 10 percent.  And in a March 2003 decision, the RO 
determined that the effective date of the 10 percent 
evaluation would be March 22, 1996.

The veteran appealed to United States Court of Appeals for 
Veterans Claims (Court) for a higher rating, and, in March 
2004, the parties filed a joint motion for remand.  The Court 
granted the motion shortly thereafter.

However, after the Board's March 2003 decision, but prior to 
the Court's March 2004 remand, the veteran filed an April 
2003 claim for a higher rating for his PTSD.  Based on a June 
2003 VA examination, the RO granted a higher, 30 percent 
evaluation, effective April 15, 2003, the date of the 
increased rating claim.

So the issue now before the Board is whether the veteran was 
entitled to an initial rating higher than 10 percent from 
March 22, 1996 to April 14, 2003, and whether he was entitled 
to a rating higher than 30 percent as of April 15, 2003.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA), 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal, and the veteran 
indicated that he has no additional evidence to submit.

2.  From March 22, 1996 to August 5, 1996, the veteran had 
mild social and industrial impairment, but could establish 
and maintain effective relationships and showed initiative 
and flexibility.

3.  From August 6, 1996 to July 23, 2001, the veteran showed 
some impairment in maintaining relationships, and depressed 
mood, anxiety, and suspiciousness.

4.  From July 24, 2001 to March 26, 2002, the veteran had a 
flattened affect, memory problems, and confused presentation, 
consistent with his Global Assessment of Functioning (GAF) 
score of 48.

5.  From March 27, 2002 to April 14, 2003, the veteran had 
suicidal ideation, but also appeared well-groomed, oriented 
to time and place, and had a mostly moderate affect, with 
somewhat tangential speech and thought processes and some 
disorientation of cognitive function, consistent with his GAF 
score of 48.

6.  Since April 15, 2003, the veteran has been unable to 
establish meaningful relationships or employment, and has had 
homicidal ideation, but has been able to maintain normal 
hygiene and attend to other activities of daily living.




CONCLUSIONS OF LAW

1.  From March 22, 1996 to August 5, 1996 an evaluation 
higher than 10 percent is not warranted for the veteran's 
PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (1996).

2.  From August 6, 1996 to July 23, 2001, an evaluation of 30 
percent, but no higher, is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9411 (prior to and after November 7, 1996).


3.  From July 24, 2001 to March 26, 2002, an evaluation of 50 
percent, but no higher, is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9411 (prior to and after November 7, 1996).

4.  From March 27, 2002 to April 14, 2003, an evaluation of 
50 percent, but no higher, is warranted for the veteran's 
PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (prior to and after November 7, 1996).

5.  Effective April 15, 2003, an evaluation of 70 percent is 
warranted for the veteran's PTSD.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (prior to and 
after November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that the veteran's March 22, 1996, 
claim is still pending, as the RO's September 2003 decision 
only granted an increased rating to April 15, 2003, and, even 
for that time period, did not grant the maximum possible 
benefit.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible rating 
unless he indicates otherwise).  In the present case, the 
VCAA took effect after the veteran had filed his March 22, 
1996, claim.  But the VCAA applies to claims filed prior to 
its November 9, 2000 effective date if VA had not decided the 
claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the RO had yet to issue its October 2002 SSOC.  
See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO either complied with 
them or its non-compliance was non-prejudicial.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's July 1997 rating decision 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  But according to Pelegrini 
II, as interpreted by GC, the fact that the RO did not 
provide VCAA notification in these circumstances (nor could 
it have, as the VCAA had not yet been enacted) was not error.  
Although the RO did not provide VCAA notification prior to 
its rating decision, it did so in a December 2001 letter to 
the veteran, which followed the Board's January 2001 remand 
for additional development.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The December 2001 
letter discussed the VCAA's application to the veteran's 
claim for service connection (as it then was).  It explained 
the respective responsibilities of the RO and the veteran in 
obtaining information and evidence in support of his claim.  
It described the type of information still needed from the 
veteran, and stated, "[T]ell us about any more 
information/evidence you want us to try to get for you."  
Similarly, the Board's July 2004 letter following the Court's 
remand stated: "You have the opportunity, if desired, to 
submit additional argument and/or evidence in support of your 
appeal before the Board proceeds with readjudication."  
Moreover, the RO's October 2002 SSOC included the text of 
38 C.F.R. § 3.159 (2003).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  Thus, VA complied 
with the VCAA notice content requirements, as it provided the 
information specified by Charles and Quartuccio and indicated 
to the veteran that he should provide any evidence in his 
possession pertaining to his claims prior to the Board's 
readjudication of his appeal.

Moreover, in this case, even assuming the binding nature of 
Pelegrini II's holdings as to the timing and content of VCAA 
notification, any defect in the timing of content of VCAA 
notification in this case was harmless.  See 38 U.S.C.A. 
§ 7261(b) (West 2002) (in making determinations authorized by 
statute, Court shall "take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (error or 
defect in decision by Board "which does not affect the 
merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Pelegrini II, 18 Vet. App. at 
121-122 (applying harmless error analysis to VCAA notice 
error); Conway v. Principi, 353 F.3d 1369, 1373-1374 
(no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from section 7261(b)'s requirement 
that Court "take due account of the rule of prejudicial 
error"); VAOPGCPREC 7-2004, at 4-5 (explaining that failure 
to comply with VCAA notice requirements is not per se 
prejudicial error, and discussing multiple possible 
circumstances in which such  error is harmless).  This is 
particularly true in light of the veteran's August 2004 90-
Day Letter Response Form , in which he checked the box next 
to the statement: "I do not have anything else to submit.  
Please proceed immediately with the readjudication of my 
appeal after affording my representative the opportunity to 
review and submit additional argument in support of my 
case."  (The Board did afford his representative the 
opportunity to submit such arguments, and the veteran's 
representative did so in its August 2004 Brief).

In Huston v. Principi, 17 Vet. App. 195 (2003) the Court, in 
response to VA's argument that the veteran was amply 
represented and had not overlooked any advantageous evidence, 
stated that "it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice."  Id. at 203.  The Court noted the 
possibility that, once given proper notice, the veteran might 
be able to provide VA evidence pertaining to his claim, and, 
therefore, "it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and 
that VA's errors were therefore non-prejudicial."  Id.  In 
this particular case, on the other hand, no speculation is 
necessary to predict the evidentiary development that would 
result from additional VCAA notice.  The veteran already has 
provided a definitive answer, and that answer is none.  
Consequently, remanding this case to the RO for compliance 
with the VCAA would serve no useful purpose and, indeed, even 
the veteran has readily acknowledged as much by expressly 
stating that he has no additional evidence to submit - 
hence, his request for the RO to readjudicate the appeal 
immediately.  Needless remands in these types of situations 
are to be avoided.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  See also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) ("[W[hen there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply"); Janssen v. Principi, 15 Vet. App. 370, 374 (2001) 
(allowing knowing and voluntary waiver of rights guaranteed 
by VCAA where appellant represented by competent counsel).

In addition, the veteran's service medical records (SMRs) are 
on file, and his VA treatment records have been associated 
with the claims file.  The veteran has provided 
authorizations, and private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was notified of the need for VA examinations, and several 
were accorded him.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim consistent with the instructions in the joint 
motion.


Applicable Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran timely appealed the RO's 
initial decision granting service connection for PTSD with a 
noncompensable rating.  So VA must consider his claim in this 
context, which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal. See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Compare Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  The RO's September 2003 
decision granting the subsequent increased rating claim, with 
a 30 percent evaluation effective April 15, 2003, does not 
affect this analysis, except to the extent that the Board 
must also decide whether the veteran is entitled to a rating 
higher than 30 percent for the period after April 15, 2003.

The Board also notes that the rating criteria applicable to 
PTSD claims was changed after the veteran's claim was filed.  
See 61 Fed. Reg. 52,695-52,702 (Oct. 8, 1996) (effective Nov. 
7, 1996).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the Court held that when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied absent Congressional intent to the 
contrary or if the Secretary of VA has indicated otherwise.  
Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas to the extent that 
it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations 
at issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  Here, there is no such 
language in the amendments, and, indeed, the final rule 
states: "This amendment is effective November 7, 1996."  
See 61 Fed. Reg. at 52695.

Significantly, however, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of the 
prior version of the regulations to the period on or after 
their effective dates.  Cf. Dudnick v. Brown, 10 Vet. App. 
79, 79-80 (1997) (applying "more favorable version" rule to 
periods both before and after effective date of new criteria 
pertaining to mental disorders); VAOPGCPREC 3-2000, 
2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) 
(where amendment is more favorable, Board should apply it to 
rate disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change)

The above retroactivity rules are relevant here, because the 
fact that the rules changed after the veteran's March 22, 
1996, claim means that the pre-October 1996 PTSD rating 
criteria may apply to his claim, if they are more favorable 
than the criteria currently in effect.  The latter criteria 
may be applied for most of the relevant time period, but not 
from the period between March 22, 1996, through November 6, 
1996, which is prior to their effective date.

Under the old rating criteria for PTSD, in effect prior to 
November 7, 1996, a noncompensable evaluation was warranted 
when there are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9411 (1996).

A 10 percent rating was assigned when there was mild social 
and industrial impairment, and a 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  Id.

A 50 percent rating was assigned when the ability to 
establish and maintain effective relationships with people 
was considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under the new rating criteria for PTSD, effective November 7, 
1996, a noncompensable evaluation is warranted where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  38 
C.F.R. § 4.130, DC 9411 (2003).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.




Factual Background and Analysis

The veteran was granted service connection in July 1997 based 
on his experience in Saigon during the Tet Offensive, when he 
witnessed incoming machine gun fire and possible casualties.


March 22, 1996 to August 5, 1996

At his June 1996 VA examination, it was noted that the 
veteran had neither received psychiatric treatment nor 
psychotropic drugs for his psychiatric symptoms.  The veteran 
currently lived with his girlfriend.  The veteran reported 
that he had worked previously as an ironworker and stated 
that he had not been employed for two years because there was 
no need for ironworkers anymore.  Nevertheless, he stated 
that he was currently looking to get retrained to try and do 
some other job.

The mental status examination revealed that it was very 
difficult to interview the veteran.  He was extremely 
guarded.  The examiner noted that the veteran had a great 
deal of difficulty discussing certain details about his life, 
and when pushed, the veteran remained somewhat evasive for 
psychological reasons and not for any kind of malingering.  
His affect was bland.  He had no evidence of auditory 
hallucinations, visual hallucinations, or delusions. He was 
oriented times three, and his memory was intact for past, 
recent, and remote events.  The veteran had no cognitive 
impairment.  He had some degree of insight into his problem 
but it was quite minimal and his judgment was not impaired.  
PTSD was diagnosed.

The examiner opined that the veteran had a mild case of PTSD, 
and just met the criteria for it.  The veteran had night 
sweats, nightmares, at times he had flashbacks, and guilt.  
He also tended to isolate and avoid himself as much as 
possible.  The examiner further opined that the veteran's 
PTSD was minimal because it did not appear that many of the 
veteran's symptoms interfered a great deal with his work, 
given that the only trouble that the veteran had working was 
to get a job itself.  In fact, it did not appear to the 
examiner that the veteran's symptoms were directly related to 
the veteran's inability to get a job but that the veteran's 
skills prevented him from obtaining one.

The Board finds that the appropriate rating for this time 
period is 10 percent under the old criteria, the only 
criteria that apply because the entire period is prior to the 
effective date of the new regulations.  Significantly, at 
this time the veteran was living with his girlfriend, 
indicating he could establish and maintain effective 
relationships, a key aspect of the old criteria.  Moreover, 
the veteran indicated that he was unemployed but was trying 
to get retrained in order to obtain new employment.  The 
veteran thus showed initiative and flexibility, the reduction 
of which are necessary to warrant the higher, 30 percent 
evaluation under the old criteria.  The veteran was guarded, 
had difficulty discussing the details of is life, and 
otherwise showed mild social and industrial impairment, 
warranting the 10 percent evaluation, but did not have 
impairment of cognition or judgment, or hallucinations or 
delusions, which could warrant a higher evaluation.


August 6, 1996 to July 23, 2001

The primary evidence of the veteran's psychological condition 
at this time was the August 6, 1996, VA neuropsychological 
consultation report (based on testing conducted in July 
1986).  At that time, the veteran appeared adequately groomed 
and dressed.  He was pleasant and easy to engage in 
conversation, but became somewhat guarded and suspicious as 
the session progressed.  His level of motivation was 
"generally adequate," although he gave up very easily on 
memory testing and became irritated when the examiner 
encouraged him to continue.  He was able to follow directions 
and was fully oriented to person, place, and time, with 
adequate recall of personal and historical information.  
Spontaneous speech was fluent, generally grammatically 
correct, and conveyed information adequately.  Speech was of 
a normal rate and volume, and thoughts appeared adequately 
organized, with generally logical and goal directed speech.  
The veteran appeared tense and anxious and described his mood 
as depressed.  He indicated feelings of worthlessness, and 
but denied hallucinations and had no apparent delusional 
thinking.  He was suspicious of strangers and did not trust 
his girlfriend of 3 years, but could not specify the reasons 
for not trusting his girlfriend.  He was guarded and mildly 
suspicious of the examiner.  He denied current suicidal 
intention, but admitted to intermittent passive suicidal 
ideation.  

The clinical neuropsychologist examiner reviewed in detail 
numerous memory tests, and opined that the veteran presented 
with an unusual pattern of findings on this testing.  For 
example, the neuropsychologist noted that the veteran was 
unable to recognize any of the 16 words on the list-learning 
task, despite the fact that he had spontaneously recalled 
eight of them after a significant delay only a few moments 
earlier.  According to the neuropsychologist, the only 
explanation for this odd performance would be psychological 
or motivational in nature and that if poor motivation was the 
reason for the strikingly poor performance, then the veteran 
would likely have performed poorly on all memory testing, 
which he did not.  Moreover, the neuropsychologist indicated 
that repeat neuropsychological testing was recommended in six 
to 12 months, after the veteran had had a longer period of 
sobriety and psychiatric symptoms were under better control.

Based on the above, the Board concludes that the veteran 
would be entitled to a 30 percent evaluation under either the 
old or new criteria (the latter would apply to all but the 
first few months of this time period).  As to the old 
criteria, the report reflects that the veteran showed 
definite impairment in maintaining relationships with people, 
as he was suspicious of his girlfriend of 3 years, but could 
not explain why.  However, the impairment was not so 
considerable as to warrant a higher, 50 percent evaluation 
under the old criteria.  He also showed depressed symptoms 
such as depressed mood, anxiety, and suspiciousness that 
warrant a 30 percent evaluation under the new criteria.  His 
speech, judgment, and understanding were, however, mostly 
intact and appropriate, indicating that a higher, 50 percent 
evaluation under the new criteria is not warranted.




July 24, 2001 to March 26, 2002

A July 2001 VAOPT record indicates that the veteran had 
minimal verbal input in an interview, with 1 to 2 word 
answers and a flat affect.  The physician stated that, due to 
obvious memory issues and confusing presentation, it was 
difficult to trust any information the veteran provided.  The 
veteran indicated he had intrusive thoughts and gets angry.  
He denied aggression toward others, but admitted physically 
spanking his wife.  

According to the physician, although the veteran reported 
constant panic attacks, it was unclear whether he knew the 
difference between a panic attack versus anxiety.  This was 
evidenced by the fact that the veteran had reported having a 
panic attack in the session but none was noted.  The veteran 
also reported hearing voices, passive urges to harm others, 
such as those who criticize or challenge him, but reported no 
history of acting on these urges.  The veteran was noted to 
have very little insight about his symptoms or problems.  He 
was unfamiliar and ambivalent about treatment or medication.  
It was further noted that the plan was to start the veteran 
on medication, which included Zoloft.

The assessment was to rule out schizophrenia vs. 
schizoaffective disorder, and PTSD was no specifically 
diagnosed.  The Global Assessment of Functioning (GAF) score 
was 48.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV)).  A 31 to 40 GAF rating involves some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  The examples given 
include someone who avoids friends, neglects family and is 
unable to keep a job.  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

The Board finds that the veteran's symptoms warrant a rating 
of 50 percent disabled under both the old and new criteria.  
The veteran's flattened affect, memory problems, and confused 
presentation, are similar to the symptoms warranting a 
50 percent evaluation under the new criteria.  This is 
consistent with the score of 48 on the GAF, which indicate 
serious symptoms or serious impairment.  As the VAOPT note 
does not specifically address the veteran's ability to 
establish and maintain effective relationships, the new 
criteria provide a more accurate evaluation and, in any event 
a higher evaluation is not warranted under the old criteria.  
Consequently, the Board finds that the veteran should be 
rated 50 percent disabled for this time period.


March 27, 2002 through April 14, 2003

A March 27, 2002, PTSD examination was conducted and a 
detailed history was provided.  Initially, the veteran was 
examined by a nurse who provided a detailed report but 
summarized that due to the presence of the veteran's 
cognitive impairment and psychotic symptomatology, no 
conclusions could be drawn to respond accurately to 
Compensation and Pension (C&P) Examination request pursuant 
to the Board's January 2001 remand.  The veteran was then 
referred to a VA physician for examination, who after 
evaluating the veteran noted that the veteran was a very poor 
historian and difficult to interview.  The physician noted 
that the veteran performed extremely poorly on mental status 
examination and reported ongoing difficulties with auditory 
hallucinations.  The veteran's poor memory and concentration 
were so significant that it was difficult to complete a 
differential diagnosis in the absence of neuropsychological 
testing.  The examiner noted that the veteran had been 
previously diagnosed with a mild PTSD and now reports 
constant hyperarousal and fear but was unable to provide any 
time frame information regarding the increase in symptoms.  
The veteran was referred for a neurological examination so 
that the differential diagnosis might be completed for the 
purpose of the C&P examination.

An April 2002 mental health services biopsychosocial 
assessment report was authored by a psychology intern and co-
signed by a doctor at the PTSD clinic.  During the veteran's 
interview, he reported often waking up in a sweat and 
experiencing panic attacks, but was unable to provide details 
concerning specific symptoms.  He denied having a depressed 
mood.  He reported hearing voices but denied that such voices 
told him to harm anymore.  He denied being prescribed any 
medications although the intern noted that the veteran was 
currently prescribed Olanzapine.  The veteran also reported 
that he had last worked in December 2001 in a shipyard and 
had been apparently laid off due to problems with his boss.  
He was currently looking for a job.  While the veteran denied 
that anxiety interfered with his ability to work, the intern 
noted that medical records indicate that the veteran had left 
jobs due to an inability to concentrate and anxiety.  

The veteran was casually dressed and well groomed.  He was 
oriented to time, day, date, and year, but did not know the 
name of the hospital or the floor he was on.  The veteran's 
affect appeared euthymic, and at times slightly elevated.  He 
did not appear distressed when describing traumatic events 
but said he was very upset and anxious.  He tended to endorse 
symptoms asked about by the examiner.  The examiner stated 
that the veteran "appeared to be a poor historian and some 
information provided was inconsistent with information from 
his medical records."  In addition, the veteran was unable 
or unwilling to give detailed information about symptoms and 
past experiences.  There was no evidence of psychotic 
symptoms during the assessment.  The veteran denied a 
specific suicidal plan, but reported suicidal ideation.  His 
speech and thought processes were somewhat tangential.  The 
veteran's cognitive function was positive for disorientation 
to place and memory, and his thought pattern was positive for 
a formal thought disorder and mild tangentiality.  A GAF 
score of 48 was assigned.

A May 2002 VA neuropsychological evaluation report reflects 
that the veteran was unable to provide any specific examples 
of memory problems.  The examiner noted that the veteran was 
an unreliable historian and was unable to answer any 
questions about his psychological and medical history.  The 
examiner provided a detailed report of the examination 
findings and concluded that due to the veteran's low effort 
(whether conscious or unconscious) a complete 
neuropsychological evaluation was not possible, and any 
further testing would have been invalid.  The examiner opined 
that it appeared that the veteran displayed variable effort 
across assessment sessions.  The examiner further opined that 
it was possible, but not likely, that an underlying 
neurological disorder could cause dramatic fluctuations in 
cognitive performance.  The neuropsychologist opined that, at 
the time, further assessment was neither indicated nor was a 
diagnosis possible with minimal effort.

In September 2002, the March 2002 examiner provided an 
addendum to the March 2002 VA examination report.  In 
analyzing the May 2002 report, the March 2002 examiner opined 
that the veteran had performed so profoundly poorly on a 
cognitive screen and was such an extremely poor historian 
that in light of other medical evidence it raised questions 
regarding the validity of the report.  As noted above, in 
light of the March 2002 results, the veteran was referred for 
neuropsychological testing to clarify etiology of any 
cognitive results and to rule out malingering, which was 
conducted in May 2002, when the veteran again performed in an 
extreme range of impairment.  The March 2002 examiner had 
noted that the veteran's scores and response patterns on 
simple tests were so poor that it was concluded that the 
veteran was exerting poor effort and it was at least as 
likely as not that he was not cooperating with procedures.  
In fact, the May 2002 examiner had opined that even in 
persons with severe brain injury, significantly better 
performance would be expected, and that the veteran's scores 
were below that which would be expected by chance.

In the September 2002 addendum report, the March 2002 
examiner also noted that in the veteran's C&P examination, he 
had indicated that he could not say who any of his relatives 
were and did not know how he got to the hospital that day. In 
contrast, the medical evidence reflects that the veteran 
could provide details of living with his son as well as 
specifics of his regular exercise regimen of swimming and 
weight lifting on every other day. It was also noted that the 
veteran's cognitive screening scores on examination had been 
8 out of 30 or 6 out of 30, but when seen in April 2002 with 
the PTSD psychology intern, the veteran scored 25 out of 30.  
The March 2002 examiner concluded that, given the veteran's 
lack of effort, inconsistencies in report and the overall 
question of veracity of the veteran's self report, it was as 
likely as not that the veteran's PTSD had improved or 
worsened; it was not possible given the invalid testing to be 
any more definitive.  The March 2002 examiner also noted that 
consistent with the veteran's June 1996 VA examination, the 
veteran reported experiencing nightmares and becoming 
distressed at exposure to cues or symbolic events of the war.  
The examiner opined that a valid assessment of functional 
impairment resulting from PTSD was hindered by the veteran's 
poor effort and invalid evaluation results.

During this time period, there are numerous references to the 
veteran's low, poor, or variable efforts resulting in 
possibly invalid testing results.  This is in contrast to the 
August 1996 examiner's statements ruling out "poor 
motivation" as a reason for performance that rendered 
testing unreliable.  The Board finds that there is enough 
valid information from these testing results allowing for an 
evaluation of the veteran's PTSD, and the reasons behind his 
poor performance on many of these tests therefore need not be 
precisely determined.  

The evidence from this time period reveals symptoms from both 
the 50 and 70 percent criteria for evaluating PTSD under the 
new criteria.  However, the Board finds that the symptoms 
resemble those of the 50 percent category far more than those 
of the 70 percent category.  Thus, although there was 
suicidal ideation, one of the symptoms in the 70 percent 
category, the veteran appeared well groomed, oriented to 
time, day, date, and year, his affect was euthymic, i.e., 
moderate, although slightly elevated.  His speech and thought 
processes were "somewhat" tangential.  He had some 
disorientation of his cognitive function, and a formal 
thought disorder and "mild" tangentiality.  These are the 
type of symptoms that appear in the 50 percent evaluation.  
The 70 percent evaluation envisions a more comprehensive set 
of deficiencies, including neglect of personal appearance and 
hygiene, obsessed rituals, illogical, obscure, or irrelevant 
speech, impaired impulse control, and spatial disorientation, 
and these are symptoms that the veteran did not display.  
Neither did the veteran display the severe impairment that 
would warrant a higher evaluation under the old criteria.  
Consequently, the Board finds that the 50 percent evaluation 
is again warranted for this time period, and this conclusion 
is supported by the identical GAF of 48.


April 15, 2003 and Thereafter

Although the evaluation for this section is based on a June 
2003 VA examination, the veteran is entitled to the 
applicable evaluation from April 15, 2003, the date he filed 
a claim for an increased rating.

At the June 2003 VA examination, the examiner reviewed the 
veteran's prior medical history, including the previous VA 
examinations.  The examiner also noted that May 2003 VA 
outpatient treatment (VAOPT) records reflected that the 
veteran was given psychotropic medication (Citalopram and 
Zaleplon).  He denied experiencing hallucinations and stated 
he had been sober for 20 years and attended Alcoholics 
Anonymous meetings 2 to 3 times per week.  His GAF score was 
47 and the diagnoses were PTSD, ruling out dysthymia, alcohol 
dependence in full, sustained remission, and nicotine 
dependence in partial remission.  An April 2003 VAOPT note 
indicates that the veteran was unaware of the reason for his 
appointment and was vague and unable to participate in 
discussion of treatment goals or plans.

The veteran was guarded and evasive at the beginning of the 
examination, but relaxed somewhat as it proceeded.  There was 
no evidence of impaired thought processes or communication.  
The veteran was somewhat cooperative, but also vague and 
evasive in answering some questions.  While the examiner 
deemed the veteran somewhat reliable, there were 
inconsistencies in his reports, such as the veteran reporting 
that he knew nothing about his son's whereabouts, 
notwithstanding recent treatment notes indicating he was 
living with his son.  The veteran denied ever receiving 
psychiatric care, which conflicted with his recent VA 
psychiatric treatment.  There was no evidence of psychomotor 
abnormalities.  The veteran reported being bothered by 
auditory hallucinations and denied visual hallucinations.  He 
made poor eye contact, facing the wall for most of the 
examination.  He denied suicidal ideation, but reported 
nearly constant homicidal ideation, which he would like to 
act on, but never has.  The veteran was able to maintain 
normal hygiene and attend to other basic activities of daily 
living, such as cooking, driving, and paying the bills.  
There was evidence of memory impairment, and the veteran's 
score of 15 out of 30 on his MMSE was significantly improved 
from the last VA examination, but lower than the April 2002 
assessment.  The stated he experienced panic attacks every 
hour and minute, but was not experiencing one during the 
examination, reflecting unreliability as to the veteran's 
statements in this regard.

The diagnosis was of chronic PTSD, moderate to severe, as 
well as major depressive disorder.  The GAF score was 47.

The examiner concluded that the veteran's PTSD causes 
significant occupational and social impairment, and that the 
veteran was unable to establish any meaningful interpersonal 
relationships.  The examiner also opined that the veteran was 
unemployable due to symptoms of PTSD.

The examiner stated that the veteran's symptoms of major 
depressive disorder appear to have had their onset some time 
in the past several years, and are likely associated with his 
increased PTSD symptoms.  The examiner concluded: "Despite 
the fact that there were several inconsistencies in the 
veteran's self-report, and despite the fact that the veteran 
was somewhat vague in reporting his symptoms, it is this 
examiner's opinion that the veteran does meet the diagnostic 
criteria for [PTSD], and that these symptoms have increased 
in severity since his previous C&P evaluations."

For this time period, the Board finds that a higher, 70 
percent evaluation is warranted.  This is because the 
examiner, reviewing the previous examinations, found that, 
despite the veteran's difficult to decipher presentation of 
his symptoms, the examiner could determine the extent of his 
PTSD symptoms, and those symptoms have increased since the 
prior examinations.  The examiner also specifically found 
that the veteran was unable to establish any meaningful 
interpersonal relations, and was unable to establish 
meaningful employment, conclusions which are more similar to 
those in the 70 percent evaluation criteria.  The veteran 
also displayed nearly constant homicidal ideation and had 
impaired memory.  The veteran was still, however, able to 
maintain normal hygiene and attend to other activities of 
daily living.  Thus, under both the old and new criteria, 
a 70 percent evaluation is more appropriate for this time 
period, reflecting that the veteran's symptoms had increased 
in severity, but were not so severe as to warrant a 100 
percent evaluation under either the old or new criteria, 
which would reflect more of a total isolation or social and 
occupational impairment.


Extraschedular Considerations

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the veteran has not required 
frequent hospitalization for his PTSD, and the manifestations 
of the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Neither is 
there any indication that application of the schedular 
criteria is otherwise rendered impractical.  Thus, referral 
of this case for extra-schedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


Conclusion

In sum, the Board finds that a 10 percent evaluation is 
warranted for the veteran's PTSD from March 22, 1996, to 
August 5, 1996; a 30 percent evaluation from August 6, 1996, 
to July 23, 2001; a 50 percent evaluation from July 24, 2001 
to April 14, 2003; and a 70 percent evaluation effective 
April 15, 2003.  As to all of these findings, the 
preponderance of the evidence warranted the evaluation 
specified, and there was thus no occasion to apply 
the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2003); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation higher than 10 percent is 
denied for the time period from March 22, 1996, to August 5, 
1996; a 30 percent evaluation is granted from August 6, 1996, 
to July 23, 2001; a 50 percent evaluation is granted from 
July 24, 2001 to April 14, 2003; and a 70 percent evaluation 
is granted effective April 15, 2003.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



